DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (U.S. Publication 2021/0012093) in view of Shan (U.S. Publication 2021/0248811) and Pinkovich (U.S. Publication 2021/0034921).

As to claim 1, Rao discloses a computer-implemented method for novel view synthesis, the method comprising:
receiving an input image of an object captured at an input view angle (p. 2, section 0016; a user enters a face image that has been captured at a particular angle);
generating from the input image, utilizing a neural network system (p. 3, section 0037; p. 10, section 0150), a target view image of the object at a target view angle and one or more additional view images of the object at one or more additional view angles (p. 2, section 0016; face rotation is performed based on a user’s selected target view or other various angles);
generating a rotated view image by warping a ground truth target view image to depict the object at a first additional view angle within the one or more additional view angles of the one or more additional view images (p. 3, section 0037; p. 3, section 0049; p. 4, section 0051; p. 4, section 0065-p. 5, section 0074; warping is performed to the user’s chosen angle image; the network can also operate on various other angles, which would work similarly, and include a “first” additional angle within the set of angles);
computing a loss based at least on the target view image, the one or more additional view images, and the rotated view image (p. 3, section 0037; p. 3, section 0049; p. 4, section 0051; p. 4, section 0065-p. 5, section 00740; losses are determined based on the user’s chosen angle image; the network can also operate on various other angles, including the aforementioned rotated view image, which would work similarly); 	and modifying the neural network system based on the loss (p. 6, sections 0080-0083; the network is updated through multiple iterations based on loss).
Rao does not disclose, but Shan does disclose that the target view and additional view images are generated within a single pass of the neural network system (p. 4, sections 0051-0053; p. 5, section 0064; p. 10, section 0122; a number of different view images, which can include a view reading on “target” and others reading on “additional”, are generated in a single forward pass of the network). Motivation for this is to be faster than other methods that require recurrence to produce images. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rao to have the target view and additional view images generated within a single pass of the neural network system in order to be faster than other methods that require recurrence to produce images as taught by Shan.
Rao does not disclose, but Pinkovich does disclose that the ground truth image is different from the input image (fig. 4; p. 8, sections 0090-0092; the ultrasound input image is different from the ground truth image which is the expected output and used to train the model; the ground truth image is modified/warped by rotation coordinates to train a model). The motivation for this is to maintain validity of ground truth coordinates (p. 8, section 0090). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rao and Shan to have the ground truth image be different from the input image in order to train a model and maintain validity of ground truth coordinates while doing so as taught by Pinkovich.

As to claim 3, Rao discloses wherein the object is a human (p. 6, section 0096; the face can be associated with a person’s body).

As to claim 4, Rao discloses wherein the one or more additional view images comprises a first additional view image from the first additional view angle and a second additional view image from a second additional view angle, wherein the absolute difference between the target view angle and the first additional view angle is different than the absolute difference between the target view angle and the second additional view angle (p. 8-9, section 0136; a “complete” frontal view is generated from a frontal view; other views generated are various more distant views with different differences).

As to claim 5, Rao discloses wherein each of the target view image and the one or more additional view images is an RGB image (p. 10, section 0156).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Shan and Pinkovich and further in view of Gu (U.S. Publication 2019/0108651). 

As to claim 2, Rao does not disclose, but Gu does disclose wherein receiving the input image of the object comprises receiving a plurality of input images of the object, each input image being of the object at a different input view angle relative to the other input images within the plurality of input images (p. 2, section 0023-0024; p. 3, section 0033; various input images at various poses/angles are received and are used to calculate a loss between a neural network-created estimate and the ground truth input images). Motivation for this is to make a map representation more versatile and take into account useful features (p. 1, sections 0003-0004). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rao, Shan, and Pinkovich to receive a plurality of input images of the object, each input image being of the object at a different input view angle relative to the other input images within the plurality of input images in order to make a map representation more versatile and take into account useful features as taught by Gu. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Shan and Pinkovich and further in view of Yuan (U.S. Publication 2020/0342570). 

As to claim 6, Rao does not disclose, but Yuan does disclose utilizing the neural network system to generate an occlusion mask at the target view angle (p. 3, section 0029-0030; p. 4, sections 0036-0037; the disparity sub-network, which is a portion of the neural learning network, is used to create an occlusion mask at a particular view direction/angle). Motivation for this is to determine portions of a view that are visible in multiple source images (p. 5, section 0047). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rao, Shan, and Pinkovich to utilize the neural network system to generate an occlusion mask at the target view angle in order to determine portions of a view that are visible in multiple source images as taught by Yuan. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Shan and Pinkovich and further in view of Cole (U.S. Publication 2019/0147642). 

As to claim 7, Rao does not disclose, but Cole discloses wherein computing the loss comprises computing a base loss by comparing the target view image to the ground truth target view image and computing a multi-view supervision loss by comparing each additional view image to a ground truth additional view image (p. 8, section 0071-p. 9, section 0074; a first loss corresponding to a first difference between a target generated image and an original source image is calculated, reading on base loss; each additional generated image of features at different views is compared to original/ground truth image features to generate an overall loss, which would read on multi-view supervision loss). Motivation for this is to increase output accuracy (p. 1, section 0002). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rao, Shan, and Pinkovich to compute a base loss by comparing the target view image to the ground truth target view image and compute a multi-view supervision loss by comparing each additional view image to a ground truth additional view image in order to increase output accuracy as taught by Cole.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Shan, Pinkovich, and Cole and further in view of Gu.

As to claim 8, Rao does not disclose, but Cole does disclose wherein computing the loss comprises computing a base loss by comparing the target view image to the ground truth target view image (p. 8, section 0071-p. 9, section 0074; a first loss corresponding to a first difference between a target generated image and an original source image is calculated, reading on base loss). Motivation for the combination is given in the rejection to claim 7.
Further, Rao does not disclose, but Gu discloses wherein computing the loss further comprises computing a rotational loss based on at least the rotated view image and a first additional view image within the one or more additional view images, the first additional view image depicting the object at the first additional view angle (p. 3, section 0033; a rotational loss is computed by the network based on an estimated view based on some pose/rotation and ground truth poses/rotations; the loss is further calculated for further poses/rotations). Motivation for this is to make a map representation more versatile and take into account useful features (p. 1, sections 0003-0004). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rao, Shan, Pinkovich, and Cole to compute a rotational loss based on at least the rotated view image and a first additional view image within the one or more additional view images, the first additional view image depicting the object at the first additional view angle in order to make a map representation more versatile and take into account useful features as taught by Gu.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Pinkovich.

As to claim 9, Rao discloses one or more computer storage media having a plurality of executable instructions embodied thereon, which, when executed by one or more processors (p. 22, sections 0313-0320; p. 23, section 0330), cause the one or more processors to perform operations comprising:
receiving an input image of an object captured at an input view angle (p. 2, section 0016; a user enters a face image that has been captured at a particular angle);
generating, utilizing a neural network system (p. 3, section 0037; p. 10, section 0150), a target view image of the object at a target view angle (p. 2, section 0016; face rotation is performed based on a user’s selected target view or other various angles);
generating a rotated view image by warping a ground truth image at a first view angle to depict the object at the target view angle (p. 3, section 0037; p. 3, section 0049; p. 4, section 0051; p. 4, section 0065-p. 5, section 0074; warping is performed to the user’s chosen angle image; the network can also operate on various other angles, which would work similarly);
computing a loss based on at least the target view image and the rotated view image (p. 3, section 0037; p. 3, section 0049; p. 4, section 0051; p. 4, section 0065-p. 5, section 00740; losses are determined based on the user’s chosen angle image; the network can also operate on various other angles, including the aforementioned rotated view image, which would work similarly); 
and modifying the neural network system based on the loss (p. 6, sections 0080-0083; the network is updated through multiple iterations based on loss).
Rao does not disclose, but Pinkovich does disclose that the ground truth image is different from the input image (fig. 4; p. 8, sections 0090-0092; the ultrasound input image is different from the ground truth image which is the expected output and used to train the model; the ground truth image is modified/warped by rotation coordinates to train a model). The motivation for this is to maintain validity of ground truth coordinates (p. 8, section 0090). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rao to have the ground truth image be different from the input image in order to train a model and maintain validity of ground truth coordinates while doing so as taught by Pinkovich.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rao and Pinkovich and further in view of Yuan.

As to claim 10, Rao does not disclose, but Yuan discloses generating a warping occlusion mask indicating which pixels in the ground truth image at the first view angle are visible in the rotated view image at the target view angle (p. 3, sections 0029-0030; p. 4, sections 0036-0037; p. 5, sections 0046-0048; the occlusion mask is used in the warping process from one view to another, rotated view, to indicate which portions of the image are actually a visible part of the source image, which would read on the ground truth image), wherein computing the loss comprises applying the warping occlusion mask to the rotated view image and to the target view image that is generated utilizing the neural network system (p. 8, sections 0065-0067; the loss function includes application of the occlusion mask to the generated warped image and an opposite rotated view). Motivation for this is to determine portion of a view that are visible in multiple source images (p. 5, section 0047). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rao and Pinkovich to generate a warping occlusion mask indicating which pixels in the ground truth image at the first view angle are visible in the rotated view image at the target view angle in order to determine portions of a view that are visible in multiple source images as taught by Yuan. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Pinkovich and Yuan and further in view of Shan.

As to claim 11, Rao does not disclose, but Shan discloses generating, utilizing the neural network system, one or more additional view images of the object at one or more additional view angles (fig. 7), the one or more additional view images being generated within the same pass of the neural network system as the target view image (p. 4, sections 0051-0053; p. 5, section 0064; p. 10, section 0122; a number of different view images are generated in a single forward pass of the network). Motivation for this is to be faster than other methods that require recurrence to produce images. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rao, Pinkovich, and Yuan to generate, utilizing the neural network system, one or more additional view images of the object at one or more additional view angles, the one or more additional view images being generated within the same pass of the neural network system as the target view image in order to be faster than other methods that require recurrence to produce images as taught by Shan. 

As to claim 12, Rao does not disclose, but Shan discloses wherein the one or more additional view angles of the one or more additional view images comprises the first view angle (p. 6, section 0072; p. 7, sections 0091-0096; to test the network, a final image is created that should match the first viewpoint/angle of the original image). Motivation for this is to enforce equivariance and enable view synthesis without explicit 3D supervision (p. 4, section 0052). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rao, Pinkovich, and Yuan to have the one or more additional view angles of the one or more additional view images comprise the first view angle in order to enforce equivariance and enable view synthesis without explicit 3D supervision as taught by Shan.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Pinkovich, Yuan, and Shan and further in view of Cole and Gu.

As to claim 13, see the rejections to claims 7 and 8.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Pinkovich, Cole, and Gu.

As to claim 14, see the rejections to claims 1 and 8. It is noted that the Shan reference is not part of this rejection since claim 14 does not require a single pass.

As to claim 15, see the rejections to claims 7 and 8.

As to claim 16, Rao discloses generating a second rotated view image by warping a ground truth target view image to depict the object at the first additional view angle, wherein the loss is computed further based on the second rotated view image (p. 3, section 0037; p. 3, section 0049; p. 4, section 0051; p. 4, section 0065-p. 5, section 00740; losses are determined based on the user's chosen angle image; the network can also operate by warping to various other angles, which would work similarly and would read on the first additional view angle and generate a second rotated view image to feed into the neural network).

As to claim 17, see the rejection to claim 4. it is noted that the various angles in Rao would include multiple additional images with different differences between angles.

As to claim 18, Rao discloses wherein the neural network system comprises a convolutional neural network (p. 11, section 0167).

As to claim 19, see the rejection to claim 3.

As to claim 20, see the rejection to claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612